Case: 4:15-cr-00049-CDP Doc. #: 619 Filed: 08/02/19 Page: 1 of 4 PageID #: 3659




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI



                                                           No. 4:15-cr-00049 CDP/DDN
   UNITED STATES OF AMERICA,

                       Plaintiff,                         NOTICE OF PRESENTMENT
                                                              OF EVIDENCE AT
          v.                                                   SENTENCING

   ARMIN HARCEVIC,

                    Defendant.




  1. All exhibits included in previous Defense filings.

  2. All exhibits included in previous Government filings.

  3. Search Warrants produced by the government.

  4. Western Union transfer evidence for Armin Harcevic produced by the Government.

  5. Demonstrable PowerPoint presenting evidence before the court on actors that were under

     investigation.

  6. Translations of phone conversations not previously produced.

  7. Media Reports and timeline of ISIS creation:

         a. “Obama asks for approval to hit Syria” CNN Breaking News. August 31st, 2013.

               Available at: https://web.archive.org/web/20130901023912/http:/www.cnn.com/

         b. Shoichet, Catherine E. “Strike against Syria? Obama backs it, but wants Congress

               to    vote”.      CNN   Online.   August      31st,   2013.   Available   at:

               https://web.archive.org/web/20130901062229/http://www.cnn.com/2013/08/31/
Case: 4:15-cr-00049-CDP Doc. #: 619 Filed: 08/02/19 Page: 2 of 4 PageID #: 3660



             world/meast/syria-civil-war/index.html?hpt=hp_inthenews

        c. Levs, Josh. “War Crime: U.N. finds sarin used in Syria chemical weapons attack”

             CNN          Politics.       September           16th,     2013.       Available        at:

             https://web.archive.org/web/20130917114459/http://www.cnn.com/2013/09/16/

             politics/syria-civil-war/index.html?hpt=hp_inthenews

        d. Bradley, Megan. “Humanitarian crisis spilling from Syria”. September 11th, 2013.

             Available                                                                               at:

             https://web.archive.org/web/20130915065432/http:/www.cnn.com/2013/09/11/o

             pinion/bradely-syria-refugees/index.html?iid=article_sidebar

        e. “16 May 2014: Serbia, Bosnia and Herzegovina—Severe weather/Floods”. Relief

             Web         Press        Release.      May         16th,      2014.       Available     at:

             https://reliefweb.int/map/serbia/16-may-2014-serbia-bosnia-and-herzegovina-

             severe-weatherfloods

        f. “How      to     help      Syrian     Refugees”.     CNN     Online.    September,      2013.

             https://web.archive.org/web/20130920011959/http://www.cnn.com/2013/09/06/

             world/iyw-how-to-help-syrian-refugees/index.html?iid=article_sidebar

        g.    Syrian Refugees Recovery & Empowerment. A Brief History. 2019.

             https://www.syrianrefugeeconference.com/call-of-abstract/

        h. “Timeline: The Rise, Spread and Fall of the Islamic State”. The Wilson Center.

             April 30th, 2019. https://www.wilsoncenter.org/article/timeline-the-rise-spread-

             and-fall-the-islamic-state

        i. Remnick,         David.       “Going         the   Distance”.     January      19th,    2014.

             https://www.newyorker.com/magazine/2014/01/27/going-the-distance-david-



                                                    2
Case: 4:15-cr-00049-CDP Doc. #: 619 Filed: 08/02/19 Page: 3 of 4 PageID #: 3661



              remnick

           j. “ISIS claims to have beheaded American Journalist James Foley”. New York,

              CBS Local. August 19th, 2014. https://newyork.cbslocal.com/2014/08/19/isis-

              claims-to-have-beheaded-american-journalist-james-foley/

           k. https://www.theguardian.com/world/2014/jun/10/iraq-sunni-insurgents-islamic-

              militants-seize-control-mosul

           l. Chulov, Martin. “ISIS insurgents seize control of Iraqi city of Mosul”. June 10,

              2014.      https://www.theguardian.com/world/2014/jun/10/iraq-sunni-insurgents-

              islamic-militants-seize-control-mosul

           m. Timeline      of    Events      of       Islamic   State   of   Iraq   and   the

              Levanthttps://simple.wikipedia.org/wiki/Timeline_of_Islamic_State_of_Iraq_an

              d_the_Levant_events_in_2014




Respectfully submitted this 2nd day of August, 2019.


/s/ Charles D. Swift
Charles D. Swift Texas Bar No. 24091964
Pro Hac Attorney for Armin Harcevic

s/ Catherine McDonald
Catherine McDonald, Pro Hac Attorney for the Defendant, Armin Harcevic




                                                   3
Case: 4:15-cr-00049-CDP Doc. #: 619 Filed: 08/02/19 Page: 4 of 4 PageID #: 3662



                              CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on this 2nd day of August, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF system which will send a notice of electronic

 filing to all counsel of record.


                                                               /s/ Charles D. Swift
                                                                         Chares D. Swift
                                                            Pro Hac for Armin Harcevic




                                            4
